OQ\IO\M-E>L)JN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Sanjay _S. Schmidt (SBN 247475)

LAW OFFICE OF SANJAY S. SCHMIDT
1388 Sutter Street, Suite 810

San Francisco, CA 94109

T: (415) 563-8583

F: (415) 223-9717

e-mail: ss@sanj ayschmidtlaw.com

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

AYLWIN JOHNSON, JR.,
Plaintiff,
v.

CALIFORNIA FORENSIC MEDICAL
GROUP, et al.,

Defendants.

 

 

ORDER

Case No. 1:17-cv-00755-LJO-EPG (PC)

ORDER DIRECTING CALIFORNIA
CORRECTIONAL INSTITUTION (CCI
TEHACHAPI) TO TAKE
PHOTOGRAPHS AND
RADIOGRAPHIC IMAGES OF
PLAINTIFF’S HAND AND TO
PROVIDE SUCH PHOTOGRAPHS AND
IMAGES TO APPOINTED COUNSEL

Aylwin Johnson, Jr. (“Plaintift”) is a state prisoner (CDC# AN-7199) proceeding pro se

and in forma pauperis in this civil rights action, filed pursuant to 42 U.S.C. § 1983. Plaintiff is

currently housed at a California Correctional Institution, in Tehahapi, CA (“CCI Tehachapi”).

Counsel, Sanjay Schmidt, has been appointed for Plaintiff on a limited purpose basis. ECF No. 51

at 1:19-22. The appointment of Mr. Schmidt is for specified purposes, including consulting

With/securing a medical expert for Plaintiff. ECF No. 51 at 1:26. The medical expert counsel has

secured, Leslie A. Konkin, M.D., an Orthopedic Surgeon, requires that (1) certain, current

 

CASE NO. l:l7-CV-00755-LJO-EPG (PC): ORDER

 

10
11

12
13
14

15
16

17
18
19

20
21

22
23
24
25
26
27
28

 

photographs be taken of Plaintift’ s hand, examples of which (to demonstrate the views needed)
are attached as Exhibit 1 to this Order, and requires (2) current X-Rays of Plaintift’ s hand, a
prescription for which is attached as Exhibit 2 to this Order.

Having considered the request of appointed counsel for the above-referenced photographs
and X-Ray,

IT lS HEREBY ORDERED that:

1. The investigative services unit or any other unit at CCI Techachapi that is able to do

so take current pictures of Plaintift’ s hand of the views demonstrated in the pictures

attached to this Order as Exhibit 1, in compliance with the procedures laid out by
Stanley Trevor (ECF No. 58, p. 4), and that such pictures be promptly sent on a disc

or thumb drive to appointed counsel, at: Law Oftice of Sanj ay S. Schmidt, 1388 Sutter
Street, Suite 810, San Francisco, CA 94109. Alternatively, the pictures can be sent via
email, as long as digital versions of the pictures are sent in the highest resolution

available, to: ss@sanj ayschmidtlaw.com. Upon receipt of the pictures, Mr. Schmidt
shall promptly produce copies to defense counsel; and

2. Plaintiff’ s request that radiographic imaging of Plaintift’ s hand _ X-Rays ~ be taken in
accordance with a prescription is denied without prejudice, as outside the scope
of the procedures laid out by Stanley Trevor. Mr. Schmidt may re-tile the request

with legal citations (or evidence) for the Court’s authority to order an institution to take
X-Rays.

IT IS SO ORDERED.

DATED: March4, 2019 §:` 10 A\

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 

2 CASE NO. 1117-CV-00755-LJO-EPG (PC): ORDER

 

\lO'\U`I-l>b)l\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

EXHIBIT 1
Views of Photographs to be Taken of Plaintiff’s Hand

 

3 CASE NO. 1;17-CV-00755-LJO-EPG (PC): ORDER

 

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

.. »~; “`
"L.»r»'j a

» "”'*
`. wit
,W_,;

 

 

 

CASE NO. l: 17-CV-00755-LJO-EPG (PC)Z ORDER

 

18

19
20
21
22
23
24
25
26
27
28

 

 

 

CASE NO. 1117-CV-OO755-LJO-EPG (PC): ORDER

 

11
12
13.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

CASE NO. 1:17-CV-00755-LJO-EPG (PC)Z
ORDER

 

.l>~L»JI\)

\IO\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

EXHIBIT 2
Prescription for X-Ray

 

 

7 CASE NO. 1:17-CV-00755-LJO-EPG (PC): ORDER

 

 

 

   

PP153`IS»UB-\`l

